*883OPINION-.
Littleton
: This appeal presents two questions of fact. First, the value at the death of Morris B. Baer of his interest in the several parcels of real estate listed in the findings of fact, and, second, whether the value of a fractional interest in a parcel of real estate is less than the same fractional part of the value of the entire parcel. As to both of these questions, the testimony of the witness for the executors and the witnesses for the Commissioner is in conflict.
In support of their contention as to the value of the real estate, the executors introduced as a witness the appraiser whose values were accepted by them in making the estate-tax return and upon whose testimony they relied for the purpose of showing that the Commissioner’s valuation was erroneous. This appraiser testified at length in support of the values assigned by him to the several parcels of real estate upon the basis of the price per standard lot, taking into consideration the location of the real estate, the improvements thereon, and the real-estate market in March, 1921.
In support of his values, the Commissioner introduced testimony of two real-estate appraisers. The conflict in the testimony of the appraisers, all of whom used substantially the same basis in making their appraisals, is in respect to the desirability of the property, the effect of sales of other property nearby, the condition of the New York real-estate market at the time- of the decedent’s death, and the value of an undivided interest. The witness for the executors testified that the fair market value of an undivided interest was 15 per cent less than its proportion of the value of the whole. The appraisers for the Commissioner testified that, except in foreclosure proceedings, undivided interests usually' sold for their pro rata portion of the entire tract, and submitted evidence of numerous sales of fractional interests for amounts equal to the same proportion of the value of entire tracts.
We do not deem it necessary to discuss in detail the testimony of the appraisers. The appraisals of the witness for the executors and the witnesses for the Commissioner were on substantially the same basis, but differed in the matter of opinion relative to the various factors entering into the value of property at ihat time. From all of the evidence, which has been carefully considered, the Board is of the opinion that the values as determined by the Commissioner should be accepted.